


110 HR 6647 IH: Energy Fraud and Fairness Reform

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6647
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Federal Trade Commission to investigate how
		  speculators are driving up the cost of gasoline in the financial markets, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Fraud and Fairness Reform
			 Act.
		IFederal Trade
			 Commission
			101.Investigation of
			 gasoline prices
				(a)InvestigationNot later than 30 days after the date of
			 the enactment of this Act, the Federal Trade Commission shall commence an
			 investigation to determine if the price of gasoline is being artificially
			 manipulated by speculation in the oil markets and specifically at the
			 Intercontinental Exchange in Atlanta, Georgia.
				(b)Report to
			 CongressNot later than 90
			 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall transmit to Congress a report that describes—
					(1)the progress of
			 the investigation; and
					(2)any
			 recommendations of the Federal Trade Commission regarding any legislation
			 necessary to address speculation in the oil markets.
					IITax
			 Provisions
			201.Increase in credit
			 for alternative fuel vehicle refueling property
				(a)In
			 generalSubsection (a) of
			 section 30C of the Internal Revenue Code of 1986 (relating to credit allowed
			 for alternative fuel vehicle refueling property) is amended by striking
			 30 percent and inserting 50 percent.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act in taxable years
			 ending after such date.
				202.Credit for
			 converting gas and diesel propelled motor vehicles to vehicles propelled by
			 alternative fuel, clean fuel, or fuel cells
				(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
					
						30D.Conversion of
				gas and diesel propelled motor vehicles propelled by alternative fuel, clean
				fuel, or fuel cells
							(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the aggregate costs of a qualified conversion of a motor
				vehicle—
								(1)which, after such
				conversion, is placed in service by the taxpayer during the taxable
				year,
								(2)of which the
				original use after such conversion commences with the taxpayer, and
								(3)which, after such conversion, is for use or
				lease by the taxpayer and not for resale or lease to others.
								(b)DefinitionsFor
				purposes of this section—
								(1)Qualified
				conversionThe term qualified conversion means the
				conversion of a motor vehicle from a vehicle that is propelled by gasoline or
				diesel fuel to a vehicle that is propelled by alternative fuel, clean fuel, or
				fuel cells.
								(2)Alternative
				fuelThe term alternative fuel has the meaning given
				such term by section 6426(d)(2), determined without regard to the last sentence
				thereof.
								(3)Clean
				fuelThe term clean fuel has the meaning given such
				term by section 179A(e)(1).
								(4)Fuel
				cellThe term fuel cell means qualified fuel cell
				property (as defined in section 48(c)(1)).
								(5)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
								(c)Application with
				other credits
								(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
								(2)Personal
				credit
									(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
									(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(ii)the sum of the credits allowable under
				subpart A (other than this section and sections 23 and 25D) and section 27 for
				the taxable year.
										(d)Special
				rules
								(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (d)).
								(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
								(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any conversion of a vehicle if the taxpayer elects to not have this section
				apply to such conversion.
								(5)Denial of double
				benefit
									(A)If a credit is
				allowed under section 30B with respect to a vehicle, not credit shall be
				allowed under this section with respect to such vehicle.
									(B)No amount taken
				into account under this section shall be allowed as a deduction under any other
				provision of this subtitle.
									(6)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
								.
				(b)Credit made part
			 of general business creditSection 38(b) of such Code is amended by
			 striking plus at the end of paragraph (32), by striking the
			 period at the end of paragraph (33) and inserting ‘‘, plus’’, and by adding at
			 the end the following new paragraph:
					
						(34)the portion of the motor vehicle conversion
				credit to which section 30D(d)(1)
				applies.
						.
				(c)Conforming
			 amendments
					(1)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(37)to the extent
				provided in section
				30D(e)(1).
							.
					(2)Section 6501(m) of
			 such Code is amended by inserting 30D(e)(4), after
			 30C(e)(5),.
					(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 30D. Conversion of gas and diesel
				propelled motor vehicles propelled by alternative fuel, clean fuel, or fuel
				cells.
							
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				IIIRefinery
			 capacity study
			301.Refinery capacity
			 studyNot later than 90 days
			 after the date of enactment of this Act, the Comptroller General shall transmit
			 to Congress a report containing the results of a study of refinery capacity in
			 the United States. Such study shall address—
				(1)the impacts United
			 States refinery capacity has on gasoline prices;
				(2)regulatory and
			 other barriers to the construction and operation of sufficient United States
			 refinery capacity, including possible collusion among oil companies; and
				(3)how oil companies use funding received from
			 the Federal Government, and whether those Federal dollars expand our domestic
			 oil supply or just go to dividends and stock buybacks.
				
